Law Offices of Thomas E. Puzzo, PLLC 4th Street Seattle, Washington 98115 Telephone: (206) 522-2256 / Facsimile: (206) 260-0111 Writer’s e-mail: tpuzzo@msn.com Writer’s cell: (206) 412-6868 July 26, 2011 VIA ELECTRONIC TRANSMISSION Ronald E. Alper Staff Attorney Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Advanced Cloud Storage, Inc., a Nevada corporation; Amendment No. 2 to Registration Statement on Form S-1 File No. 333-173537, filed June 23, 2011 Dear Mr. Alper: We confirm that we act as counsel to Advanced Cloud Storage, Inc., a Nevada corporation (the “Company”). Pursuant to our telephone conversations with the Staff on July 22, we confirm that the Company proposes to file a prospectus under Commission Rule 424(b)(3), to make the following substantive changes to the referenced Registration Statement on Form S-1, once declared effective: 1. With respect to page 7, the Company proposes to delete the sentence, “ADVANCED CLOUD STORAGE, INC. may at its discretion extend the offering for an additional 90 days or such period as the Company deems reasonable (see Plan of Distribution).” 2.With respect to page 18, the Company proposes to delete the sentence, “ADVANCED CLOUD STORAGE may at its discretion extend the offering for an additional 90 days or such period as the Company deems reasonable.” 1 3.With respect to page 24, the Company proposes to delete the first open quotation mark and move it to the beginning of the following sentence, in the following paragraph: According to an IDC study, “the worldwide storage-as-a-service market will reach $3 billion. The IDC study presents a five-year forecast of the worldwide storage-as-a-service market for 2008-2012. With expectations that customers will continue to invest strongly in various forms of online storage services, IDC forecasts this market to pass the $3 billion mark by 2012, with a compound annual growth rate greater than 29% from 2007 to 2012.” As amended, the paragraph will read as follows: According to an IDC study,the worldwide storage-as-a-service market will reach $3 billion. “The IDC study presents a five-year forecast of the worldwide storage-as-a-service marketfor 2008-2012. With expectations that customers will continue to invest strongly in various forms of online storage services, IDC forecasts this market to pass the $3 billion mark by 2012, with a compound annual growth rate greater than 29% from 2007 to 2012.” Additionally, the Company confirms that the foregoing correction is true and accurate. I will telephone you today to discuss the foregoing and confirm whether it is now appropriate for the Company to file an acceleration of effectiveness request for its Registration Statement on Form S-1. Very truly yours, /s/ Thomas E. Puzzo Thomas E. Puzzo 2
